acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom p si tl-n-7635-97 jaquinn date date to district_counsel south texas district acknowledged from assistant chief_counsel passthroughs special industries cc dom p si subject filing_requirements for a pure trust or pure trust organization this is in response to your request for significant advice dated date in connection with a question posed by the director d q ms of the austin service_center regarding the tax requirements for a pure trust or pure trust organization pure trust disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraph iv a of notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 does a pure trust file a form_1041 are there tax requirements for a pure trust is an employer_identification_number ein required for a pure trust conclusion sec_1 a the filing_requirements for a pure trust depend on the tax classification of the entity if a pure trust is classified as a_trust the pure trust must file a form_1041 b however if the pure trust is classified as a_trust but is wholly-owned by a single owner and reporting under sec_1_671-4 of the income_tax regulations a form_1041 is not required to be filed the tax requirements for a pure trust depend on the tax classification of the entity if a pure trust is classified as a_trust the rules of part i subchapter_j chapter of the internal_revenue_code govern the taxation of the trust and its beneficiaries a whether an employer_identification_number ein is required for a pure trust depends on the tax classification of the entity if a pure trust is classified as a_trust the pure trust is required to have an ein b however if the pure trust is classified as a_trust but is wholly-owned by a single owner and reporting under sec_1_671-4 of the regulations the pure trust is not required to have an ein facts your memorandum indicates that you were not furnished with background information including organizational documents for the pure trust therefore we are providing general information in response to your questions the information that you provided to us indicates that based on the information provided on the form ss-4 the austin service_center assigned an ein and a form_1041 filing requirement for the pure trust discussion sec_6011 of the internal_revenue_code provides that every person required to make a return or statement shall include therein the information required by the forms or regulations sec_6109 of the code provides that when required by regulations prescribed by the secretary any person required under the authority of title_26 to make a return statement or other document must include in the return statement or other document the identifying number as may be prescribed for securing the proper identification of such person sec_6109 of the code provides that for purposes of sec_6109 the secretary is authorized to require the information as may be necessary to assign an identifying number to any person sec_301_6109-1 and d of the procedure and administration regulations require that non-individuals including trusts partnerships or corporations required to furnish a taxpayer identifying number and certain individuals required to furnish a taxpayer identifying number use an ein sec_301_6109-1 of the regulations provides that if a_trust does not have a taxpayer_identification_number and the trustee furnishes the name and taxpayer_identification_number of the grantor or other person treated as the owner of the trust and the address of the trust to all payors pursuant to sec_1 b i a the trustee need not obtain a taxpayer_identification_number for the trust until either a the first taxable_year of the trust in which all of the trust is no longer owned by the grantor or another person or b until the first taxable_year of the trust for which the trustee no longer reports pursuant to sec_1_671-4 if the trustee has not already obtained a taxpayer_identification_number for the trust the trustee must obtain a taxpayer_identification_number for the trust in order to report pursuant to sec_1_671-4 b i b or b i sec_1_6012-3 of the regulations provides that every fiduciary or at least one of the joint fiduciaries must make a return of income on form_1041 or by use of a composite return pursuant to sec_1_6012-5 and attach the required form if the trust has items of tax preference as defined in sec_57 and the regulations thereunder in any amount for each trust for which he acts except a_trust exempt under sec_501 if such trust has for the taxable_year any taxable_income or for the taxable_year has gross_income of dollar_figure or more regardless of the amount of taxable_income we are providing the following discussion related to the classification of an entity for federal tax purposes for your information we do not expect the service_center personnel to perform a classification analysis as part of processing the form ss-4 it is incumbent upon the taxpayer to properly complete the form ss-4 stating the type of entity and the type of tax_return that will be filed sec_301_7701-1 of the regulations provides that the internal_revenue_code prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 of the regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the internal_revenue_code such as sec_860a addressing real_estate mortgage investment conduits remics provides for special treatment of that organization for the classification of organizations as trusts see sec_301_7701-4 that section provides that trusts generally do not have associates or an objective to carry on business for profit sec_301_7701-2 and sec_301_7701-3 provide rules for classifying organizations that are not classified as trusts the proper filing requirement for an entity depends on whether the entity is classified as a_trust partnership corporation association_taxable_as_a_corporation or as a disregarded_entity under sec_301_7701-2 through of the regulations there is no organization classified as a pure trust or pure trust organization under the internal_revenue_code or the accompanying regulations in addition neither the internal_revenue_code nor the accompanying regulations provide for special treatment for a pure trust therefore the pure trust if it is determined to be an entity separate from its owner under sec_301_7701-1 must be classified under sec_301_7701-2 through of the regulations if the pure trust is not an entity separate from its owner it is disregarded for tax purposes and the true owner of the property held by the pure trust must directly report all tax items on the owner’s tax_return and pay all taxes due see notice_97_24 1997_16_irb_6 which deals with abusive or bogus trust schemes and makes clear that the substance of the transaction controls who must report and pay the taxes due if the pure trust is determined to be an entity separate from its owner and is not a business_entity it will be classified as a_trust under sec_301_7701-4 a_trust is a taxable entity that must report on form_1041 and is required to have an ein the rules of subparts a through d part i subchapter_j chapter of the code apply to trusts and their beneficiaries however the grantor or another person may be treated as the owner of the trust under subpart e part i subchapter_j chapter of the code sec_671 through generally the grantor or another person will be treated as the owner of the trust if the grantor or other person retain certain powers or interests over the trust in such a case the reporting rules of sec_1_671-4 of the income_tax regulations apply if the trustee reports pursuant to sec_1_671-4 the trust does not need an ein otherwise the trust is required to have an ein we have been informed by submissions processing national_office that as of date the philadelphia service_center has rescinded the letter that states that a pure trust has no tax requirements and that an ein is not required certain taxpayers had been incorrectly reading and misusing the letter submissions processing national_office is presently clarifying the cp_575 letter sent to taxpayers which informs taxpayers of their filing_requirements in addition the instructions to the form ss-4 have been revised to provide that the taxpayer must enter in all cases on the form ss-4 the type of entity and type of return that will be filed for example common_trust_fund form_1065 unfortunately the promoters of various abusive trust schemes have taken the philadelphia letter out of context and are concluding that neither the owner nor the trust is liable for any_tax in order to promote their abusive trust schemes we believe that the letter only intended to address the ein question and certainly did not intend to suggest that there was no tax_liability with respect to any income from the trust property based on some materials that we have seen a pure trust is sometimes referred to as a constitutional trust or as a common_law trust or as a contract trust certain promoters sell these arrangements as tax_shelters arguing that they are merely contracts between the grantor and the trustee and thus are not taxable under the united_states constitution article section which provides that no state shall pass any law impairing the obligations of contracts as noted above the code and regulations recognize a certain number of entities trusts corporations etc and provide rules for their taxation the notion that a pure trust is not subject_to federal tax law is false the sixteenth_amendment to the united_states constitution empowers congress to lay and collect taxes on incomes from whatever source derived in all cases it should be made clear to taxpayers who request an ein that the only options available to the taxpayer are those provided on the form ss-4 and that either the taxpayer or the entity must report and pay the tax we understand that some service centers have found it helpful to mail to taxpayers a copy of notice_97_24 as a way of educating taxpayers finally we agree with the austin service_center assigning an ein and a form_1041 filing requirement for the pure trust based on the information provided on the form ss-4 we hope you find this information helpful if you need further assistance please do not hesitate to contact james quinn at paul f kugler by ______ s ____________________ j thomas hines senior technician reviewer
